Exhibit 10.1

 

EXECUTION VERSION

 

 

SENIOR UNSECURED TERM LOAN AGREEMENT

 

AMONG

 

OCWEN FINANCIAL CORPORATION,

 

as Borrower,

 

CERTAIN SUBSIDIARIES OF OCWEN FINANCIAL CORPORATION,

 

as Guarantors,

 

AND

 

ALTISOURCE SOLUTIONS S.À R.L.,

 

as Lender

 

Dated as of December 27, 2012

 

 

--------------------------------------------------------------------------------


 

SENIOR UNSECURED TERM LOAN AGREEMENT

 

This Senior Unsecured Term Loan Agreement (this “Agreement”) is made and entered
into as of December 27, 2012 (the “Effective Date”), by and among Ocwen
Financial Corporation, a Florida corporation (the “Borrower”), certain direct
and indirect Subsidiaries of the Borrower party hereto from time to time, as
guarantors (each, a “Guarantor” and, collectively, the “Guarantors”), and
Altisource Solutions S.à r.l., a private limited liability company (société à
responsabilité limitée) organized and established under the laws of the Grand
Duchy of Luxembourg (together with its successors and permitted assigns, the
“Lender”).

 

RECITALS

 

WHEREAS, the Borrower and its wholly-owned subsidiary, O&H Acquisition Corp., a
Delaware corporation (“Merger Sub”), have entered into that certain Merger
Agreement dated as of October 3, 2012 (the “Merger Agreement”) with Homeward
Residential Holdings, Inc., a Delaware corporation (“Homeward”), pursuant to
which Merger Sub will merge with and into Homeward, with Homeward being the
surviving corporation and continuing to exist as a wholly-owned subsidiary of
the Borrower;

 

WHEREAS, the Borrower has requested that the Lender extend credit in the form of
a Term Loan on the Effective Date in an aggregate principal amount equal to
$75,000,000;

 

WHEREAS, the proceeds of the Term Loan will be used by the Borrower to fund, in
part, the acquisition of Homeward pursuant to the terms of the Merger Agreement;

 

WHEREAS, each Guarantor acknowledges that it will receive direct and indirect
benefits from the Lender making the Term Loan to the Borrower under this
Agreement and, accordingly, each Guarantor is willing to guarantee the
Borrower’s obligations to the Lender on the terms and conditions contained
herein;

 

WHEREAS, each Guarantor’s execution and delivery of this Agreement is a
condition to the Lender making the Term Loan to the Borrower; and

 

WHEREAS, the Lender is willing to extend such credit to the Borrower on the
terms and subject to the conditions set forth herein.

 

NOW THEREFORE, in consideration of the premises and mutual covenants set forth
herein and other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties, intending to be legally bound,
hereby agree as follows:

 

ARTICLE 1
DEFINITIONS

 

Section 1.1                                    Definitions.  For purposes
hereof, the following terms, when used herein with initial capital letters,
shall have the respective meanings set forth herein:

 

“Adverse Proceeding” means any action, suit, demand, claim, proceeding, hearing
(in each case, whether administrative, judicial (civil or criminal) or
otherwise), governmental investigation or arbitration (whether or not
purportedly on behalf of the Borrower or any of its Subsidiaries) at law or in
equity, or before or by any Governmental Authority, domestic or foreign, whether
pending or, to the knowledge of the Borrower or any of its Subsidiaries,
threatened against or affecting the Borrower or any of its Subsidiaries or any
property of the Borrower or any of its Subsidiaries.

 

--------------------------------------------------------------------------------


 

“Aggregate Payments” has the meaning set forth in Section 6.2.

 

“Agreement” has the meaning set forth in the introductory paragraph.

 

“Applicable Margin” means 6.75%

 

“Authorized Officer” means, as applied to any Person, any individual holding the
position of chairman of the board (if an officer), chief executive officer,
president or one of its vice presidents (or the equivalent thereof) and such
Person’s chief financial officer or treasurer.

 

“Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy,” as now and hereafter in effect, or any successor statute.

 

“Base Rate” means, for any day, a rate per annum equal to the greatest of
(i) the Prime Rate in effect on such day, (ii) the Federal Funds Effective Rate
in effect on such day plus ½ of 1.00%, and (iii) the one-month Eurodollar Rate. 
Any change in the Base Rate due to a change in the Prime Rate or the Federal
Funds Effective Rate shall be effective on the effective day of such change in
the Prime Rate or the Federal Funds Effective Rate, respectively; provided,
however, that notwithstanding the foregoing, the Base Rate shall at no time be
less than 8.25% per annum.

 

“Base Rate Loan” has the meaning set forth in Section 2.9(a).

 

“Borrower” has the meaning set forth in the introductory paragraph.

 

“Borrowing Notice” means a written request by the Borrower for the Term Loan, in
substantially the form of Exhibit A attached hereto.

 

“Business Day” means any day excluding Saturday, Sunday and any day which is a
legal holiday or a day on which banking institutions in New York, New York are
authorized or required by law or other governmental action to close.

 

“Capital Lease” means, as applied to any Person, any lease of any property
(whether real, personal or mixed) by that Person as lessee that, in conformity
with GAAP, is or should be accounted for as a capital lease on the balance sheet
of that Person.

 

“Change of Control” has the meaning set forth in the Senior Credit Facility as
of the Effective Date.

 

“Contractual Obligation” means, as applied to any Person, any provision of any
Security issued by that Person or of any indenture, mortgage, deed of trust,
contract, undertaking, agreement or other instrument to which that Person is a
party or by which it or any of its properties is bound or to which it or any of
its properties is subject.

 

“Contributing Guarantors” has the meaning set forth in Section 6.2.

 

“Currency Agreement” means any foreign exchange contract, currency swap
agreement, futures contract, option contract, synthetic cap or other similar
agreement or arrangement, each of which is for the purpose of hedging the
foreign currency risk associated with the Borrower’s and its Subsidiaries’
operations and not for speculative purposes.

 

3

--------------------------------------------------------------------------------


 

“Default” means any condition, occurrence or event which, after notice or lapse
of time or both, would constitute an Event of Default.

 

“Default Interest” has the meaning set forth in Section 2.4(c).

 

“Disqualified Equity Interests” has the meaning set forth in the Senior Credit
Facility as of the Effective Date.

 

“Dollars” and the sign “$” mean the lawful money of the United States of
America.

 

“Effective Date” has the meaning set forth in the introductory paragraph.

 

“Equity Interest” means any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation), including
partnership interests and membership interests, and any and all warrants, rights
or options to purchase or other arrangements or rights to acquire any of the
foregoing.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and any successor thereto.

 

“Eurodollar Rate” means, for any Interest Rate Determination Date with respect
to an Interest Period for a Eurodollar Rate Loan, (a) the rate per annum
(rounded to the nearest 1/100 of 1.00%) equal to the rate determined by the
Lender to be the offered rate which appears on the page of the Reuters Screen
which displays an average British Bankers Association Interest Settlement Rate
(such page currently being LIBOR01 page) for deposits (for delivery on the first
day of such period) with a term equivalent to such period in Dollars, determined
as of approximately 11:00 a.m. (London, England time) on such Interest Rate
Determination Date, (b) in the event the rate referenced in the preceding clause
(a) does not appear on such page or service or if such page or service shall
cease to be available, the rate per annum (rounded to the nearest 1/100 of
1.00%) equal to the rate determined by the Lender to be the offered rate on such
other page or other service which displays an average British Bankers
Association Interest Settlement Rate for deposits (for delivery on the first day
of such period) with a term equivalent to such period in Dollars, determined as
of approximately 11:00 a.m. (London, England time) on such Interest Rate
Determination Date or (c) in the event the rates referenced in the preceding
clauses (a) and (b) are not available, the rate per annum (rounded to the
nearest 1/100 of 1.00%) equal to the offered quotation rate to first class banks
in the London interbank market by the Lender for deposits (for delivery on the
first day of the relevant period) in Dollars of amounts in same day funds
comparable to the principal amount of the Term Loan of the Lender, for which the
Eurodollar Rate is then being determined with maturities comparable to such
period as of approximately 11:00 a.m. (London, England time) on such Interest
Rate Determination Date; provided, however, that notwithstanding the foregoing,
the Eurodollar Rate shall at no time be less than 1.50% per annum.

 

“Eurodollar Rate Loan” has the meaning set forth in Section 2.9(b).

 

“Event of Default” has the meaning set forth in Section 7.1.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time, and any successor statute.

 

“Fair Share” has the meaning set forth in Section 6.2.

 

“Fair Share Contribution Amount” has the meaning set forth in Section 6.2.

 

4

--------------------------------------------------------------------------------


 

“Funding Guarantor” has the meaning set forth in Section 6.2.

 

“Federal Funds Effective Rate” means for any day, the rate per annum (expressed,
as a decimal, rounded upwards, if necessary, to the next higher 1/100 of 1.00%)
equal to the weighted average of the rates on overnight Federal funds
transactions with members of the Federal Reserve System arranged by Federal
funds brokers on such day, as published by the Federal Reserve Bank of New York
on the Business Day next succeeding such day; provided that (i) if such day is
not a Business Day, the Federal Funds Rate for such day shall be such rate on
such transactions on the next preceding Business Day as so published on the next
succeeding Business Day and (ii) if no such rate is so published on such next
succeeding Business Day, the Federal Funds Rate for such day shall be the rate
determined by the Lender in good faith on such day.

 

“GAAP” means United States generally accepted accounting principles in effect as
of the date of determination thereof consistently applied.

 

“Governmental Authority” means any federal, state, municipal, national or other
government, governmental department, commission, board, bureau, court, agency or
instrumentality or political subdivision thereof or any entity, officer or
examiner exercising executive, legislative, judicial, regulatory or
administrative functions of or pertaining to any government or any court, in
each case whether associated with a state of the United States, the United
States, or a foreign entity or government.

 

“Guaranteed Obligations” has the meaning set forth in Section 6.1.

 

“Guarantor” and “Guarantors” have the meaning set forth in the introductory
paragraph.  As of the Effective Date, Ocwen Loan Servicing, LLC a Delaware
limited liability company, is the only Guarantor.  Under Section 5.9, Homeward
must become a Guarantor hereunder within 30 days after the Effective Date.

 

“Highest Lawful Rate” means the maximum lawful interest rate, if any, that at
any time or from time to time may be contracted for, charged, or received under
the laws applicable to the Lender which are presently in effect or, to the
extent allowed by law, under such applicable laws which may hereafter be in
effect and which allow a higher maximum nonusurious interest rate than
applicable laws now allow.

 

“Homeward” has the meaning set forth in the recitals.

 

“Indebtedness” means, as applied to any Person, without duplication, (i) all
indebtedness for borrowed money, (ii) that portion of obligations with respect
to Capital Leases that is properly classified as a liability on a balance sheet
in conformity with GAAP, (iii) notes payable and drafts accepted representing
extensions of credit whether or not representing obligations for borrowed money,
(iv) any obligation owed for all or any part of the deferred purchase price of
property or services, including any earn-out obligations (excluding any such
obligations incurred under ERISA), which purchase price is (a) due more than six
(6) months from the date of incurrence of the obligation in respect thereof or
(b) evidenced by a note or similar written instrument, (v) all indebtedness
secured by any Lien on any property or asset owned or held by that Person
regardless of whether the indebtedness secured thereby shall have been assumed
by that Person or is non-recourse to the credit of that Person, (vi) the face
amount of any letter of credit issued for the account of that Person or as to
which that Person is otherwise liable for reimbursement of drawings,
(vii) Disqualified Equity Interests, (viii) the direct or indirect guaranty,
endorsement (otherwise than for collection or deposit in the ordinary course of
business), co-making, discounting with recourse or sale with recourse by such
Person of the obligation of another that would otherwise be “Indebtedness” for
purposes of this definition, (ix) any obligation of such Person the primary
purpose or intent of which is to provide assurance to an obligee that the
obligation of the obligor

 

5

--------------------------------------------------------------------------------


 

that would otherwise be “Indebtedness” for purposes of this definition thereof
shall be paid or discharged, or any agreement relating thereto shall be complied
with, or the holders thereof shall be protected (in whole or in part) against
loss in respect thereof, (x) any liability of such Person for any Indebtedness
of another through any agreement (contingent or otherwise) (a) to purchase,
repurchase or otherwise acquire such Indebtedness or any security therefor, or
to provide funds for the payment or discharge of such obligation (whether in the
form of loans, advances, stock purchases, capital contributions or otherwise) or
(b) to maintain the solvency or any balance sheet item, level of income or
financial condition of another if, in the case of any agreement described under
subclauses (a) or (b) of this clause (x), the primary purpose or intent thereof
is as described in clause (ix) above, and (xi) all obligations (the amount of
which shall be determined on a net basis where permitted in the relevant
contract) of such Person in respect of any exchange traded or over the counter
derivative transaction, including any Interest Rate Agreement and any Currency
Agreement, in each case, whether entered into for hedging or speculative
purposes.

 

“Indemnified Liabilities” means, collectively, any and all liabilities,
obligations, losses, damages (including natural resource damages), penalties,
claims, actions, judgments, suits, costs, expenses and disbursements of any kind
or nature whatsoever (including the reasonable and documented fees and
disbursements of counsel for Indemnitees in connection with any investigative,
administrative or judicial proceeding or hearing commenced or threatened by any
Person (including, without limitation, any Loan Party), whether or not any such
Indemnitee shall be designated as a party or a potential party thereto, and any
reasonable fees or expenses incurred by Indemnitees in enforcing this
indemnity), whether direct, indirect, special or consequential and whether based
on any federal, state or foreign laws, statutes, rules or regulations (including
securities and commercial laws, statutes, and rules or regulations), on common
law or equitable cause or on contract or otherwise, that may be imposed on,
incurred by, or asserted against any such Indemnitee, in any manner relating to
or arising out of (i) this Agreement or the other Loan Documents or the
transactions contemplated hereby or thereby (including the Lender’s Term Loan
Commitment or any enforcement of any of the Loan Documents (including any
enforcement of the Guaranty)); (ii) any environmental claim relating to or
arising from, directly or indirectly, any past or present activity, operation,
land ownership, or practice of the Borrower or any of its Subsidiaries; or
(iii) the transactions contemplated by the Merger Agreement and any related
transactions but, with regard to each of (i), (ii) and (iii), excluding any
Taxes (provided, for the avoidance of doubt, that any indemnification in respect
of any Indemnified Liabilities shall be made on an after-Tax basis).

 

“Indemnitee” has the meaning set forth in Section 8.10(a).

 

“Interest Period” means, in connection with the Term Loan, an interest period of
one month commencing on the Effective Date and thereafter commencing on the day
on which the immediately preceding Interest Period expires; provided, (a) if an
Interest Period would otherwise expire on a day that is not a Business Day, such
Interest Period shall expire on the next succeeding Business Day unless no
further Business Day occurs in such month, in which case such Interest Period
shall expire on the immediately preceding Business Day, (b) any Interest Period
that begins on the last Business Day of a calendar month (or on a day for which
there is no numerically corresponding day in the calendar month at the end of
such Interest Period) shall, subject to clause (c) of this definition, end on
the last Business Day of a calendar month and (c) no Interest Period shall
extend beyond the Maturity Date.

 

“Interest Rate Agreement” means any interest rate swap agreement, interest rate
cap agreement, interest rate collar agreement, interest rate hedging agreement
or other similar agreement or arrangement, each of which is for the purpose of
hedging the interest rate exposure associated with the Borrower’s and its
Subsidiaries’ operations and not for speculative purposes.

 

“Interest Rate Determination Date” means, with respect to any Interest Period,
the date that is one Business Day prior to the first Business Day of such
Interest Period.

 

6

--------------------------------------------------------------------------------


 

“Lender” has the meaning set forth in the introductory paragraph.

 

“Lien” means (i) any lien, mortgage, pledge, assignment, security interest,
charge or encumbrance of any kind (including any agreement to give any of the
foregoing, any conditional sale or other title retention agreement, and any
lease or license in the nature thereof) and any option, trust or other
preferential arrangement having the practical effect of any of the foregoing and
(ii) in the case of Securities, any purchase option, call or similar right of a
third party with respect to such Securities.

 

“Loan Document” means any of this Agreement, the Note, the Borrowing Notice and
all other documents, instruments or agreements executed and delivered by a Loan
Party for the benefit of the Lender in connection herewith on or after the date
hereof.

 

“Loan Parties” mean the Borrower and the Guarantors.

 

“Margin Stock” has the meaning given to it in Regulation U of the Board of
Governors of the United States Federal Reserve System, or any successor thereto,
as in effect from time to time.

 

“Material Adverse Effect” means any event, change, effect, development,
circumstance or condition that has caused or could reasonably be expected to
cause a material adverse change, material adverse effect on and/or material
adverse developments with respect to (i) the business, general affairs, assets,
liabilities, operations, management, financial condition, stockholders’ equity
or results of operations or value of the Borrower, each Guarantor and each of
their Subsidiaries taken as a whole, (ii) the ability of any Loan Party fully
and timely to perform its Obligations, (iii) the legality, validity, binding
effect or enforceability against a Loan Party of a Loan Document to which it is
a party, or (iv) the rights, remedies and benefits available to, or conferred
upon, the Lender under any Loan Document.

 

“Material Subsidiary” has the meaning set forth in the Senior Credit Facility as
of the Effective Date.

 

“Maturity Date” means March 1, 2017.

 

“Merger Agreement” has the meaning set forth in the recitals.

 

“Merger Sub” has the meaning set forth in the recitals.

 

“Net Mark-to-Market Exposure” of a Person means, as of any date of
determination, the excess (if any) of all unrealized losses over all unrealized
profits of such Person arising from Interest Rate Agreements or Currency
Agreements or other Indebtedness of the type described in clause (xi) of the
definition of “Indebtedness.”  As used in this definition, “unrealized losses”
means the fair market value of the cost to such Person of replacing such
Interest Rate Agreements or Currency Agreements or such other Indebtedness as of
the date of determination (assuming the Interest Rate Agreements or Currency
Agreements or such other Indebtedness were to be terminated as of that date),
and “unrealized profits” means the fair market value of the gain to such Person
of replacing such Interest Rate Agreements or Currency Agreements or such other
Indebtedness as of the date of determination (assuming such Interest Rate
Agreements or Currency Agreements or such other Indebtedness were to be
terminated as of that date).

 

“Note” means a promissory note in the form of Exhibit B.

 

“Obligations” means all obligations of every nature of each Loan Party under any
Loan Document, whether for principal, interest (including interest which, but
for the filing of a petition in

 

7

--------------------------------------------------------------------------------


 

bankruptcy with respect to such Loan Party, would have accrued on any
Obligation, whether or not a claim is allowed against such Loan Party for such
interest in the related bankruptcy proceeding), fees, expenses, indemnification
or otherwise.

 

“Obligee Guarantor” has the meaning set forth in Section 6.7.

 

“Organizational Documents” means with respect to any Person all formation,
organizational and governing documents, instruments and agreements, including
(i) with respect to any corporation, its certificate or articles of
incorporation or organization, as amended, supplemented or otherwise modified,
and its by-laws, as amended, supplemented or otherwise modified, (ii) with
respect to any limited partnership, its certificate of limited partnership, as
amended, supplemented or otherwise modified, and its partnership agreement, as
amended, supplemented or otherwise modified, (iii) with respect to any general
partnership, its partnership agreement, as amended, supplemented or otherwise
modified and (iv) with respect to any limited liability company, its articles of
organization, as amended, supplemented or otherwise modified, and its operating
agreement, as amended, supplemented or otherwise modified.  In the event any
term or condition of this Agreement or any other Loan Document requires any
Organizational Document to be certified by a secretary of state or similar
governmental official, the reference to any such “Organizational Document” shall
only be to a document of a type customarily certified by such governmental
official.

 

“Person” means any individual or any general partnership, limited partnership,
cooperation, joint venture, trust, limited liability company, trust,
cooperative, association, unincorporated government organization or entity or
any department or agency thereof.

 

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by Barclays Bank PLC as its prime rate in effect at its principal office
in New York City; each change in the Prime Rate shall be effective from and
including the date such change is publicly announced as being effective.

 

“Security” means any stock, shares, partnership interests, voting trust
certificates, certificates of interest or participation in any profit-sharing
agreement or arrangement, options, warrants, bonds, debentures, notes, or other
evidences of indebtedness, secured or unsecured, convertible, subordinated or
otherwise, or in general any instruments commonly known as “securities” or any
certificates of interest, shares or participations in temporary or interim
certificates for the purchase or acquisition of, or any right to subscribe to,
purchase or acquire, any of the foregoing.

 

“Senior Credit Facility” means that certain Senior Secured Term Loan Facility
Agreement dated as of September 1, 2011 entered into by and among the Borrower,
certain Subsidiaries of the Borrower party thereto, the lenders party thereto
from time to time and Barclays Bank PLC, as administrative agent and as
collateral agent, as in effect on the Effective Date.

 

“Servicing Agreements” means any servicing agreements (including whole loan
servicing agreements for portfolios of whole mortgage loans), pooling and
servicing agreements, interim servicing agreements and other servicing
agreements, and any other agreement governing the rights, duties and obligations
of either the Borrower or any of its Subsidiaries, as a servicer, under such
servicing agreements.

 

“Solvent” means, with respect to any Loan Party, that as of the date of
determination, both (i) (a) the sum of such Loan Party’s debt (including
contingent liabilities) does not exceed the present fair saleable value of such
Loan Party’s present assets, (b) such Loan Party’s capital is not unreasonably
small in relation to its business as contemplated on the Effective Date or with
respect to any transaction

 

8

--------------------------------------------------------------------------------


 

contemplated to be undertaken after the Effective Date, and (c) such Person has
not incurred and does not intend to incur, or believe (nor should it reasonably
believe) that it shall incur, debts beyond its ability to pay such debts as they
become due (whether at maturity or otherwise), and (ii) such Person is “solvent”
within the meaning given that term and similar terms under the Bankruptcy Code
and applicable laws relating to fraudulent transfers and conveyances.  For
purposes of this definition, the amount of any contingent liability at any time
shall be computed as the amount that, in light of all of the facts and
circumstances existing at such time, represents the amount that can reasonably
be expected to become an actual or matured liability (irrespective of whether
such contingent liabilities meet the criteria for accrual under Statement of
Financial Accounting Standard No. 5).

 

“Subsidiary” has the meaning set forth in the Senior Credit Facility as of the
Effective Date.

 

“Tax” means any present or future tax, levy, impost, duty, assessment, charge,
fee, deduction or withholding of any nature and whatever called, by whomsoever,
on whomsoever and wherever imposed, levied, collected, withheld or assessed, and
any related interest, penalties and additions to tax.

 

“Term Loan” means the term loan made by the Lender to the Borrower pursuant to
Section 2.1.

 

“Term Loan Commitment” means the commitment of the Lender to make the Term Loan
to the Borrower.  The amount of the Term Loan Commitment on the Effective Date
is $75,000,000.

 

Section 1.2                                    Accounting Terms.  Except as
otherwise expressly provided in this Agreement, all accounting terms not
otherwise defined herein shall have the meanings assigned to them in conformity
with GAAP.  Financial statements and other information required to be delivered
by the Borrower to Lenders hereunder shall be prepared in accordance with GAAP
as in effect at the time of such preparation.

 

Section 1.3                                    Interpretation, Etc.  Any of the
terms defined herein may, unless the context otherwise requires, be used in the
singular or the plural, depending on the reference.  References herein to any
Article, Section, Schedule or Exhibit shall be to an Article, a Section, a
Schedule or an Exhibit, as the case may be, hereof unless otherwise specifically
provided.  The use herein of the word “include” or “including,” when following
any general statement, term or matter, shall not be construed to limit such
statement, term or matter to the specific items or matters set forth immediately
following such word or to similar items or matters, whether or not non-limiting
language (such as “without limitation” or “but not limited to” or words of
similar import) is used with reference thereto, but rather shall be deemed to
refer to all other items or matters that fall within the broadest possible scope
of such general statement, term or matter.  The word “will” shall be construed
to have the same meaning and effect as the word “shall”; and the words “asset”
and “property” shall be construed as having the same meaning and effect and to
refer to any and all tangible and intangible assets and properties, including
cash, securities, accounts and contract rights.  The terms lease and license
shall include sub-lease and sub-license, as applicable.  Whenever the context
may require, any pronoun shall include the corresponding masculine, feminine and
neuter forms.  Except as otherwise expressly provided herein or therein, any
reference in this Agreement or any other Loan Document to any agreement,
document or instrument shall mean such agreement, document or instrument as
amended, restated, supplemented or otherwise modified from time to time, in each
case, in accordance with the express terms of this Agreement or such Loan
Document.

 

ARTICLE 2
THE TERM LOAN

 

Section 2.1                                    Commitments.  Subject to the
terms and conditions set forth in this Agreement, the Lender agrees to make a
Term Loan to the Borrower on the Effective Date in a principal amount equal

 

9

--------------------------------------------------------------------------------


 

to its Term Loan Commitment and after the funding of the Term Loan on the
Effective Date, the Lender’s Term Loan Commitment shall automatically
terminate.  Any amount borrowed under this Section 2.1 and subsequently repaid
or prepaid may not be reborrowed.  Subject to Section 2.6 and Section 2.7, all
amounts owed hereunder with respect to the Term Loan shall be paid in full no
later than the Maturity Date.

 

Section 2.2                                    Borrowing Mechanics.

 

(a)                                 The Borrower shall submit a Borrowing Notice
to the Lender, which must be signed by an Authorized Officer of the Borrower. 
The Borrowing Notice shall specify (i) the principal amount of the requested
Term Loan, which must be equal to the Lender’s Term Loan Commitment, (ii) the
proposed borrowing date and (iii) the account of the Borrower into which the
Lender shall deposit the proceeds of the Term Loan.

 

(b)                                 Upon receipt of the Borrowing Notice,
delivered on or prior to the Effective Date, and subject to the satisfaction or
waiver of the conditions precedent set forth in Section 3.1, the Lender shall
make the proceeds of the requested Term Loan available to the Borrower on the
borrowing date by causing an amount of same day funds in Dollars equal to the
principal amount of the Term Loan to be deposited into the account of the
Borrower described in the Borrowing Notice.

 

Section 2.3                                    Evidence of Debt; Note.

 

(a)                                 Evidence of Debt.  The Lender shall maintain
on its internal records an account or accounts evidencing the Obligations,
including the amount of the Term Loan made by it and each repayment and
prepayment in respect thereof.  Any such recordation shall be conclusive and
binding on the Borrower, absent manifest error; provided, that the failure to
make any such recordation, or any error in such recordation, shall not affect
the Borrower’s Obligations in respect of the Term Loan.

 

(b)                                 Note.  The Term Loan shall be evidenced by
the Note, which shall be executed and delivered by the Borrower on or prior to
the Effective Date.  From time to time following the Effective Date, the
Borrower shall, at the reasonable request of the Lender, execute and deliver to
the Lender, at the Borrower’s expense, one or more additional notes replacing
the Note delivered on the Effective Date.

 

Section 2.4                                    Interest.

 

(a)                                 Except as otherwise set forth in this
Agreement, the Term Loan shall bear interest on the unpaid principal amount
thereof from the date made through repayment (whether by acceleration or
otherwise) thereof at the Eurodollar Rate plus the Applicable Margin.

 

(b)                                 Interest payable under this Agreement shall
be computed on the basis of a 360-day year for the actual number of days elapsed
in the period during which it accrues.  In computing interest on the Term Loan,
the date of making the Term Loan shall be included and the date of payment of
the Term Loan shall be excluded.

 

(c)                                  Upon the occurrence and during the
continuance of an Event of Default, interest shall accrue on the Term Loan and
all other amounts due hereunder at the rate otherwise applicable thereto plus an
additional 3.0% per annum (the “Default Interest”).  Payment or acceptance of
the increased rate of interest provided for in this Section 2.4(c) is not a
permitted

 

10

--------------------------------------------------------------------------------


 

alternative to timely payment and shall not constitute a waiver of any Event of
Default or otherwise prejudice or limit any rights or remedies of the Lender.

 

Section 2.5                                    Payment of Principal and
Interest.  The Borrower unconditionally promises to pay to the order of the
Lender all principal and interest (including Default Interest) due under this
Agreement as provided herein.

 

(a)                                 Subject to the terms of Section 2.7, the
aggregate unpaid principal balance of, and all accrued and unpaid interest
(including any Default Interest) on, the Term Loan shall be due and payable on
the Maturity Date.

 

(b)                                 Interest on the outstanding balance of the
Term Loan shall be payable (i) quarterly in arrears on the 15th day of each
March, June, September and December, commencing on March 15, 2013; provided,
that if any such day is not a Business Day, then interest shall be payable on
the next succeeding Business Day, (ii) upon any optional or mandatory prepayment
of the Term Loan, to the extent accrued on the amount being prepaid and (iii) on
the Maturity Date.  All Default Interest shall be payable on demand.

 

(c)                                  All payments by the Borrower of principal,
interest and other amounts due hereunder and under the other Loan Documents
shall be made in lawful money of the United States of America in immediately
available funds, without defense, recoupment, setoff or counterclaim, free of
any restriction or condition, and delivered to the Lender, not later than
2:00 p.m. (New York City time) on the date due via wire transfer of immediately
available funds to an account of the Lender designated to the Borrower from time
to time; funds received by the Lender after that time on such due date shall be
deemed to have been paid by the Borrower on the next Business Day and such
extension of time shall be included in the computation of the payment of
interest hereunder.

 

Section 2.6                                    Optional Prepayments.  At any
time and from time to time, the Borrower may prepay, without premium or penalty,
all or any portion of the outstanding principal balance of the Term Loan.  In
connection with any such prepayment, the Borrower shall deliver an irrevocable
notice to the Lender at least one (1) Business Day in advance of such prepayment
date and, upon the giving of such notice to the Lender, the amount specified in
such notice, and any interest accrued thereon, shall be due and payable on the
date specified in such notice.

 

Section 2.7                                    Conversion Option; Mandatory
Prepayment.

 

(a)                                 If the Senior Credit Facility has not been
repaid in full, refinanced or replaced on or prior to October 1, 2013, the
Lender may in its sole discretion, at any time on or after such date, require
the Borrower to convert all or a portion of the outstanding principal amount and
all or a portion of the unpaid interest accrued on the Term Loan into, at the
sole discretion of the Lender, (i) an investment in or of Homeward,
(ii) property or assets of Homeward, (iii) Equity Interests of Homeward, or
(iv) if the Lender and the Borrower agree, any other assets of the Borrower or
its Subsidiaries.  Any such conversion shall occur (i) on mutually agreeable
terms and conditions, including without limitation, conversion price, as
reasonably negotiated in good faith between the Lender and the Borrower and
(ii) unless the Lender otherwise agrees in writing, on or prior to November 15,
2013.

 

(b)                                 Immediately upon the receipt by the Borrower
or any of its Subsidiaries of any proceeds from the incurrence of Indebtedness
that is used, in whole or in part, to repay, refinance or replace the Senior
Credit Facility in its entirety (including, without limitation and for the

 

11

--------------------------------------------------------------------------------


 

avoidance of doubt, in connection with an amendment and restatement of the
Senior Credit Facility or an “amend and extend” transaction related thereto),
the Borrower shall prepay, without premium or penalty, the entire remaining
outstanding principal balance of the Term Loan and all accrued and unpaid
interest thereon.

 

Section 2.8                                    Application of Payments. 
Payments made by the Borrower pursuant to the terms of this Agreement (whether
made under Section 2.5, Section 2.6, Section 2.7(b) or otherwise) shall be
applied as follows:  first, to any unpaid accrued collection costs and expenses,
including attorneys’ fees, of the Lender, in accordance with the terms and
provisions of this Agreement; second, to any unpaid accrued interest (including
Default Interest) on the Term Loan; and third, to the outstanding principal
balance of the Term Loan; provided, that unless an Event of Default then exists,
the Borrower may otherwise direct the application of proceeds of any optional
prepayment under Section 2.6.

 

Section 2.9                                    Making or Maintaining Eurodollar
Rate Loans.

 

(a)                                 Inability to Determine Applicable Interest
Rate.  In the event that the Lender shall have determined (which determination
shall be final and conclusive and binding upon all parties hereto) on any
Interest Rate Determination Date that by reason of circumstances affecting the
London interbank market adequate and fair means do not exist for ascertaining
the interest rate applicable to the Term Loan on the basis provided for in the
definition of “Eurodollar Rate,” the Lender shall on such date give notice to
the Borrower of such determination, whereupon the Term Loan shall bear interest
at the Base Rate (a “Base Rate Loan”) during the pendency of such circumstances.

 

(b)                                 Illegality or Impracticability of Eurodollar
Rate Loans.  In the event that on any date the Lender shall have determined
(which determination shall be final and conclusive and binding upon all parties
hereto) that the making or maintaining of the Term Loan bearing interest with
reference to the Eurodollar Rate (a “Eurodollar Rate Loan”) (i) has become
unlawful as a result of compliance by the Lender in good faith with any law,
treaty, governmental rule, regulation, guideline or order (or would conflict
with any such treaty, governmental rule, regulation, guideline or order not
having the force of law even though the failure to comply therewith would not be
unlawful), or (ii) has become impracticable, as a result of contingencies
occurring after the Effective Date which materially and adversely affect the
London interbank market or the position of the Lender in that market, then, and
in any such event, the Lender shall on that day give notice to the Borrower of
such determination.  Thereafter, while any such circumstances exist, (1) the
Lender’s obligation to maintain the Term Loan as a Eurodollar Rate Loan shall be
suspended at the earlier to occur of the expiration of the Interest Period then
in effect with respect to the Term Loan or when required by law and (2) the Term
Loan shall bear interest at the Base Rate.

 

ARTICLE 3
CONDITIONS PRECEDENT

 

Section 3.1                                    Conditions to Closing.  This
Agreement and the obligation of the Lender under this Agreement shall be subject
to the prior or concurrent satisfaction or waiver of the conditions precedent
set forth below, in each case to the satisfaction of the Lender:

 

(a)                                 Loan Documents.  The Borrower shall have
duly executed and delivered to the Lender this Agreement, the Note and a
Borrowing Notice.

 

12

--------------------------------------------------------------------------------


 

(b)                                 Representations and Warranties.  Each
representation or warranty by the Borrower and the other Loan Parties contained
in this Agreement or in any other Loan Document shall be true and correct in all
material respects (without duplication of any materiality qualifier contained
herein or therein).

 

(c)                                  No Default.  No Default or Event of Default
shall have occurred and be continuing.

 

(d)                                 Consents; Authorizations.  All consents,
authorizations, permits and approvals of any Governmental Authority or other
Person necessary or advisable in connection with the execution and delivery of
the Loan Documents and the transactions contemplated hereby and thereby shall
have been obtained and be in full force and effect.

 

(e)                                  Completion of Proceedings.  All corporate,
limited liability company and other proceedings taken or to be taken in
connection with the transactions contemplated hereby shall be reasonably
satisfactory in form and substance to the Lender, and the Lender shall have
received all counterpart originals or certified copies of such documents as the
Lender may reasonably request.

 

(f)                                   Organizational Documents.  The Lender
shall have received a certificate from each Loan Party, dated the Effective
Date, signed by the secretary or assistant secretary (or comparable authorized
officer or manager of such Loan Party), together with copies of the
Organizational Documents, as applicable, of such Loan Party and the resolutions
of such Loan Party referred to in such certificate, and each of the foregoing
shall be in form and substance reasonably acceptable to the Lender.  The Lender
shall have also received good standing certificates for each of the Loan Parties
from the respective jurisdiction of organization or formation of each such Loan
Party, as reasonably requested by the Lender.

 

(g)                                  Opinions of Counsel.  The Lender and its
counsel shall have received favorable written opinions of each of (i) Mayer
Brown LLP, special counsel for the Loan Parties, and (ii) Paul Koches, General
Counsel of the Borrower, in each case, as to such matters as the Lender may
reasonably request, dated as of the Effective Date and otherwise in form and
substance reasonably satisfactory to the Lender (and the Borrower and the other
Loan Parties hereby instruct such counsel to deliver such opinions to the
Lender).

 

(h)                                 Adverse Proceedings.  On the Effective Date,
there shall be no Adverse Proceeding or Adverse Proceedings which (i) have had,
or are expected to result in, a Material Adverse Effect or (ii) by its or their
terms purport to enjoin, hinder or call into question the ability of the parties
to consummate the financing transaction contemplated by this Agreement and the
other Loan Documents.

 

(i)                                     Fees.  On the Effective Date, the
Borrower shall have paid to the Lender all costs, fees and expenses (including
reasonable and documented legal fees and expenses of Hunton & Williams LLP,
counsel to the Lender) to the extent then due.

 

(j)                                    Other Documents and Information.  The
Borrower shall have delivered to the Lender such other documents, certificates,
resolutions, instruments and agreements as the Lender deems reasonably necessary
in connection with the transactions contemplated hereby and by the other Loan
Documents.

 

13

--------------------------------------------------------------------------------


 

ARTICLE 4
REPRESENTATIONS AND WARRANTIES

 

In order to induce the Lender to enter into this Agreement and to make the Term
Loan to be made hereby, each Loan Party represents and warrants to the Lender
that, as of the Effective Date, each of the following statements is true and
correct:

 

Section 4.1                                    Organization and Qualification. 
Each of the Loan Parties is (a) duly organized, validly existing and, to the
extent applicable, in good standing under the laws of its jurisdiction of
organization and (b) is qualified to do business and in good standing in every
jurisdiction where its assets are located and wherever necessary to carry out
its business and operations, except in jurisdictions where the failure to be so
qualified or in good standing has not had, and would not be reasonably expected
to have, a Material Adverse Effect.

 

Section 4.2                                    Authorization.  The execution,
delivery and performance of the Loan Documents have been duly authorized by all
necessary action on the part of each Loan Party that is a party thereto, and on
the part of the respective shareholders, members or other equity security
holders of each Loan Party, and each Loan Party has all requisite corporate or
limited liability company, as applicable, power and authority to own and operate
its properties, to carry on its business as now conducted and as proposed to be
conducted, to enter into the Loan Documents to which it is a party and to carry
out the transactions contemplated thereby.

 

Section 4.3                                    No Conflict.  The execution,
delivery and performance by each Loan Party of the Loan Documents to which each
is a party and the consummation of the transactions contemplated by the Loan
Documents do not and shall not (a) violate (i) any provision of any law,
statute, ordinance, rule, regulation, or code applicable to any Loan Party,
(ii) any of the Organizational Documents of any Loan Party or (iii) any order,
judgment, injunction or decree of any court or other agency of government
binding on any Loan Party; (b) conflict with, result in a breach of or
constitute (with due notice or lapse of time or both) a default under any
Contractual Obligation of any Loan Party except to the extent such conflict,
breach or default would not reasonably be expected to have a Material Adverse
Effect; (c) result in or require the creation or imposition of any Lien upon any
of the properties or assets of any Loan Party; or (d) require any approval of
stockholders, members or partners or any approval or consent of any Person under
any Contractual Obligation of any Loan Party, except for such approvals or
consents which have been obtained on or before the Effective Date and except for
any such approvals or consents the failure of which to obtain shall not have a
Material Adverse Effect.

 

Section 4.4                                    Governmental Consents.  The
execution, delivery and performance by each Loan Party of the Loan Documents to
which each is a party and the consummation of the transactions contemplated by
the Loan Documents do not and shall not require any registration with, consent
or approval of, or notice to, or other action to, with or by, any Governmental
Authority except as otherwise set forth in the Loan Documents.

 

Section 4.5                                    Binding Obligation.  Each Loan
Document has been duly executed and delivered by each Loan Party that is a party
to such Loan Document and is the legally valid and binding obligation of such
Loan Party, enforceable against such Loan Party in accordance with its
respective terms, except as may be limited by bankruptcy, insolvency,
reorganization, moratorium or similar laws of general applicability relating to
or limiting creditors’ rights or by equitable principles relating to
enforceability.

 

Section 4.6                                    No Material Adverse Change. 
Since December 31, 2011, there has been no event or circumstance, either
individually or in the aggregate, that has had or would reasonably be expected
to have a Material Adverse Effect.

 

14

--------------------------------------------------------------------------------


 

Section 4.7                                    Governmental Regulation.  Neither
the Borrower nor any of its Subsidiaries is subject to regulation under the
Federal Power Act or the Investment Company Act of 1940 or under any other
federal or state statute or regulation which may limit its ability to incur
Indebtedness or which may otherwise render all or any portion of the Obligations
unenforceable.  None of the Loan Parties is a “registered investment company” or
a company “controlled” by a “registered investment company” or a “principal
underwriter” of a “registered investment company” as such terms are defined in
the Investment Company Act of 1940.

 

Section 4.8                                    Margin Stock.  None of the Loan
Parties owns any Margin Stock.

 

Section 4.9                                    Solvency.  Each Loan Party is
Solvent.

 

Section 4.10                             Disclosure. The representations and
warranties of the Loan Parties contained in any Loan Document and in the other
documents, certificates or written statements furnished to the Lender by or on
behalf of the Borrower or any of its Subsidiaries and for use in connection with
the transactions contemplated hereby, taken as a whole, do not contain any
untrue statement of a material fact or omit to state a material fact (known to
any Loan Party, in the case of any document not furnished by any of them)
necessary in order to make the statements contained herein or therein not
misleading in light of the circumstances in which the same were made.  Any
projections and pro forma financial information prepared by the Borrower and
provided to the Lender are based upon good faith estimates and assumptions
believed by the Borrower to be reasonable at the time made, it being recognized
by the Lender that such projections as to future events are not to be viewed as
facts and that actual results during the period or periods covered by any such
projections may differ from the projected results.  There are no facts known to
any Loan Party (other than matters of a general economic nature) that,
individually or in the aggregate, would reasonably be expected to result in a
Material Adverse Effect and that have not been disclosed herein or in such other
documents, certificates and statements furnished to the Lender for use in
connection with the transactions contemplated hereby.

 

Section 4.11                             Adverse Proceedings; Compliance with
Law.  There are no Adverse Proceedings, individually or in the aggregate, that
could reasonably be expected to have a Material Adverse Effect.  None of the
Loan Parties (a) is in violation of any applicable laws that, individually or in
the aggregate, would reasonably be expected to have a Material Adverse Effect or
(b) is subject to or in default with respect to any final judgments, writs,
injunctions, decrees, rules or regulations of any court or any federal, state,
municipal or other governmental department, commission, board, bureau, agency or
instrumentality, domestic or foreign, that, individually or in the aggregate,
would reasonably be expected to have a Material Adverse Effect.

 

Section 4.12                             Title to Assets.  Each Loan Party has
good and (in the case of owned real property) marketable title to all of the
properties and assets owned by it, and valid leasehold interests in all
properties and assets leased by it, free and clear of all Liens other than Liens
expressly permitted under this Agreement.

 

ARTICLE 5
AFFIRMATIVE COVENANTS

 

Each Loan Party covenants and agrees that, until payment in full of the
Obligations (other than contingent indemnification obligations not yet due and
payable), each Loan Party shall, and shall cause each of its Subsidiaries to:

 

Section 5.1                                    Compliance with Laws.  Comply
with the requirements of all Contractual Obligations arising from Servicing
Agreements and all applicable laws, rules, regulations and orders of

 

15

--------------------------------------------------------------------------------


 

any Governmental Authority, noncompliance with which would reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect.

 

Section 5.2                                    Maintenance of Existence.  Except
as otherwise permitted under the Senior Credit Facility, at all times preserve
and keep in full force and effect its existence and all rights and franchises,
licenses and permits material to its business; provided that no Loan Party
(other than the Borrower with respect to existence) or any of its Subsidiaries
shall be required to preserve any such existence, right or franchise, licenses
and permits if such Person’s board of directors (or similar governing body)
shall determine that the preservation thereof is no longer desirable in the
conduct of the business of such Person and that the loss thereof would not be
materially adverse to such Person or to the Lender.

 

Section 5.3                                    Delivery of Information.  Furnish
to the Lender:

 

(a)                                 Financial Statements and Other Reports. 
Promptly upon delivery thereof to the agent or lenders under the Senior Credit
Facility, all notices, financial statements and other reports and information
described in Section 5.01 of the Senior Credit Facility.

 

(b)                                 Notice of Default.  Promptly upon any
officer of any Loan Party obtaining knowledge (i) of any condition or event that
constitutes a Default or an Event of Default or that notice has been given to
any Loan Party with respect thereto, (ii) of any condition or event that
constitutes a “Default” or “Event of Default” under the Senior Credit Facility
or that notice has been given to any party thereunder with respect thereto or
(iii) of the occurrence of any event or change that has caused or evidences,
either in any case or in the aggregate, a Material Adverse Effect, a certificate
of an Authorized Officer specifying the nature and period of existence of such
condition, event or change, or specifying the notice given and action taken by
any such Person and the nature of such claimed Event of Default, Default,
default, event or condition, and what action the Borrower has taken, is taking
and proposes to take with respect thereto.

 

(c)                                  Notice of Adverse Proceedings.  Promptly
upon any officer of any Loan Party obtaining knowledge of (i) any Adverse
Proceeding not previously disclosed in writing by the Borrower to the Lender or
(ii) any development in any Adverse Proceeding that, in the case of either
clause (i) or (ii), if adversely determined could be reasonably expected to have
a Material Adverse Effect, or seeks to enjoin or otherwise prevent the
consummation of, or to recover any damages or obtain relief as a result of, the
transactions contemplated hereby, or the exercise of rights or performance of
obligations under any Loan Document, a written notice thereof together with such
other information as may be reasonably available to the Borrower to enable the
Lender and its counsel to evaluate such matters.

 

(d)                                 Senior Credit Facility.  Promptly after
receipt thereof by the Borrower or any of its Subsidiaries, copies of all
material notices (including all notices of default or acceleration) received
from any lender or agent or any other Person under or with respect to the Senior
Credit Facility.

 

(e)                                  Notice of Regulatory Correspondence.  As
reasonably practicable as possible, copies of all correspondence from, with or
to, the New York Department of Financial Services or any officer, agency,
branch, division or instrumentality thereof with respect to the Homeward
acquisition.

 

(f)                                   Other Information.  Such other information
and data with respect to the operations, business affairs and financial
condition of the Borrower and its Subsidiaries as from time to time may be
reasonably requested by the Lender.

 

16

--------------------------------------------------------------------------------


 

Section 5.4                                    Books and Records; Inspections. 
Maintain proper books of record and accounts in which full, true and correct
entries in conformity in all material respects with GAAP shall be made of all
dealings and transactions in relation to its business and activities.  Each Loan
Party shall, and shall cause each of its Subsidiaries to, permit any authorized
representatives designated by the Lender to visit and inspect any of the
properties of any Loan Party and any of its Subsidiaries, to inspect, copy and
take extracts from its and their financial and accounting records and to discuss
its and their affairs, finances and accounts with its and their officers and
independent public accountants, all upon reasonable notice and at such
reasonable times during normal business hours and as often as may reasonably be
requested.  No more than one such inspection shall be made in any year at the
Borrower’s expense; provided that if an Event of Default exists, there shall be
no limit on the number of such inspections that may occur, and such inspections,
copying and auditing shall be at the Borrower’s sole cost and expense.

 

Section 5.5                                    Further Assurances.  At any time
or from time to time upon the request of the Lender, at the expense of the
Borrower, promptly execute, acknowledge and deliver such further documents and
do such other acts and things as the Lender may reasonably request in order to
effect fully the purposes of the Loan Documents.  In furtherance and not in
limitation of the foregoing, each Loan Party shall take such actions as the
Lender may reasonably request from time to time to ensure that the Obligations
are guaranteed by the Guarantors.  Upon the exercise by the Lender of any power,
right, privilege or remedy pursuant to this Agreement or the other Loan
Documents which required any consent, approval, recording qualification or
authorization of any Governmental Authority, the Borrower will execute and
deliver, or will cause the execution and delivery of, all applications,
certifications, instruments and other documents and papers that the Lender may
be required to obtain from the Borrower or any of its Subsidiaries for such
governmental consent, approval, recording, qualification or authorization.

 

Section 5.6                                    Payment of Taxes and Claims.  Pay
all Federal and other material Taxes imposed upon it or any of its properties or
assets or in respect of any of its income, businesses or franchises before any
penalty or fine accrues thereon, and all claims (including claims for labor,
services, materials and supplies) for sums that have become due and payable and
that by law have or may become a Lien upon any of its properties or assets,
prior to the time when any penalty or fine shall be incurred with respect
thereto; provided that no such Tax or claim need be paid if it is being
contested in good faith by appropriate proceedings promptly instituted and
diligently conducted, so long as adequate reserves or other appropriate
provisions, as shall be required in conformity with GAAP shall have been made
therefor.

 

Section 5.7                                    Negative Covenants.  Comply at
all times with the negative covenants contained in Article VI of the Senior
Credit Facility, in each case as in effect on the Effective Date, without giving
effect to any amendment or supplement thereof to which the Lender has not given
its express written consent (it being understood that the Borrower may cure any
breach of the financial covenants set forth in Sections 6.07(a) and (b) of the
Senior Credit Facility in accordance with, and to the extent it is permitted to
do so, under Section 8.02 of the Senior Credit Facility and, to the extent
provided by such provision, the Borrower shall not be deemed to be in breach of
such financial covenants); provided, that if the Senior Credit Facility is
repaid in full, refinanced or replaced, or for any other reason is no longer
effective, the negative covenants contained therein (as well as the opportunity
contained therein to cure any breach of such financial covenants) shall continue
to apply hereunder as long as this Agreement is in effect with any such
amendments that may be agreed to by the Borrower and the Lender.

 

Section 5.8                                    Use of Proceeds.  Use the
proceeds of the Term Loan only to pay a portion of the fees, costs and expenses
associated with the acquisition of Homeward pursuant to the terms of the Merger
Agreement.

 

17

--------------------------------------------------------------------------------


 

Section 5.9                                    Post-Closing Covenant.  Within 30
days after the Effective Date, (i) cause Homeward to become a Guarantor
hereunder by executing and delivering to the Lender a counterpart agreement in
form and substance reasonably acceptable to the Lender and (ii) take all such
actions and execute and deliver, or cause to be executed and delivered, all such
documents, instruments, agreements and certificates as those described in
Section 3.1(e) and 3.1(f), together with a legal opinion in form and substance,
and covering such matters, as the Lender may reasonably request.

 

Section 5.10                             Reservation of Equity Interests
Issuable Upon Conversion.  At all times on and after October 1, 2013, upon the
request of the Lender, cause Homeward to reserve and keep available out of its
authorized and unissued Equity Interests a sufficient number of shares of common
stock solely for the purpose of effecting a conversion of the Term Loan as
contemplated by Section 2.7.

 

Section 5.11                             Senior Credit Facility.  If the Senior
Credit Facility is amended or otherwise modified, use its commercially
reasonable efforts to cause for such amendment or modification to also permit
the Borrower to prepay the Term Loan, together with all accrued interest thereon
and all other Obligations, on or prior to November 27, 2013.

 

ARTICLE 6
GUARANTY

 

Section 6.1                                    Guaranty of Obligations.  Subject
to the provisions of Article 6, the Guarantors jointly and severally hereby
irrevocably and unconditionally guaranty to the Lender the due and punctual
payment in full of all Obligations when the same shall become due, whether at
stated maturity, by required prepayment, declaration, acceleration, demand or
otherwise (including amounts that would become due but for the operation of the
automatic stay under Section 362(a) of the Bankruptcy Code, 11 U.S.C. § 362(a))
(collectively, the “Guaranteed Obligations”).

 

Section 6.2                                    Contribution by Guarantors.  All
Guarantors desire to allocate among themselves (collectively, the “Contributing
Guarantors”), in a fair and equitable manner, their obligations arising under
this Guaranty.  Accordingly, in the event any payment or distribution is made on
any date by a Guarantor (a “Funding Guarantor”) under this Guaranty such that
its Aggregate Payments exceeds its Fair Share as of such date, such Funding
Guarantor shall be entitled to a contribution from each of the other
Contributing Guarantors in an amount sufficient to cause each Contributing
Guarantor’s Aggregate Payments to equal its Fair Share as of such date.  “Fair
Share” means, with respect to a Contributing Guarantor as of any date of
determination, an amount equal to (a) the ratio of (i) the Fair Share
Contribution Amount with respect to such Contributing Guarantor to (ii) the
aggregate of the Fair Share Contribution Amounts with respect to all
Contributing Guarantors multiplied by (b) the aggregate amount paid or
distributed on or before such date by all Funding Guarantors under this Guaranty
in respect of the Guaranteed Obligations.  “Fair Share Contribution Amount”
means, with respect to a Contributing Guarantor as of any date of determination,
the maximum aggregate amount of the obligations of such Contributing Guarantor
under this Guaranty that would not render its obligations hereunder or
thereunder subject to avoidance as a fraudulent transfer or conveyance under
Section 548 of Title 11 of the United States Code or any comparable applicable
provisions of state law; provided that solely for purposes of calculating the
Fair Share Contribution Amount with respect to any Contributing Guarantor for
purposes of this Section 6.2, any assets or liabilities of such Contributing
Guarantor arising by virtue of any rights to subrogation, reimbursement or
indemnification or any rights to or obligations of contribution hereunder shall
not be considered as assets or liabilities of such Contributing Guarantor. 
“Aggregate Payments” means, with respect to a Contributing Guarantor as of any
date of determination, an amount equal to (1) the aggregate amount of all
payments and distributions made on or before such date by such Contributing
Guarantor in respect of this Guaranty (including in respect of this
Section 6.2), minus (2) the aggregate amount of all payments received on or
before such date by such Contributing Guarantor from

 

18

--------------------------------------------------------------------------------


 

the other Contributing Guarantors as contributions under this Section 6.2.  The
amounts payable as contributions hereunder shall be determined as of the date on
which the related payment or distribution is made by the applicable Funding
Guarantor.  The allocation among Contributing Guarantors of their obligations as
set forth in this Section 6.2 shall not be construed in any way to limit the
liability of any Contributing Guarantor hereunder.  Each Guarantor is a third
party beneficiary to the contribution agreement set forth in this Section 6.2.

 

Section 6.3                                    Payment by Guarantors.  Subject
to Section 6.2, the Guarantors hereby jointly and severally agree, in
furtherance of the foregoing and not in limitation of any other right which the
Lender may have at law or in equity against any Guarantor by virtue hereof, that
upon the failure of the Borrower to pay any of the Guaranteed Obligations when
and as the same shall become due, whether at stated maturity, by required
prepayment, declaration, acceleration, demand or otherwise (including amounts
that would become due but for the operation of the automatic stay under
Section 362(a) of the Bankruptcy Code, 11 U.S.C. § 362(a)), the Guarantors shall
upon demand pay, or cause to be paid, in cash, to the Lender, an amount equal to
the sum of the unpaid principal amount of all Guaranteed Obligations then due as
aforesaid, accrued and unpaid interest on such Guaranteed Obligations (including
interest which, but for the Borrower’s becoming the subject of a case under the
Bankruptcy Code, would have accrued on such Guaranteed Obligations, whether or
not a claim is allowed against the Borrower for such interest in the related
bankruptcy case) and all other Guaranteed Obligations then owed to the Lender as
aforesaid.

 

Section 6.4                                    Liability of Guarantors
Absolute.  Each Guarantor agrees that its obligations hereunder are irrevocable,
absolute, independent and unconditional and shall not be affected by any
circumstance which constitutes a legal or equitable discharge of a guarantor or
surety other than payment in full of the Guaranteed Obligations.  In furtherance
of the foregoing and without limiting the generality thereof, each Guarantor
agrees as follows:

 

(a)                                 this Guaranty is a guaranty of payment when
due and not of collectability.  This Guaranty is a primary obligation of each
Guarantor and not merely a contract of surety;

 

(b)                                 the Lender may enforce this Guaranty upon
the occurrence of an Event of Default notwithstanding the existence of any
dispute between the Borrower and the Lender with respect to the existence of
such Event of Default;

 

(c)                                  the obligations of each Guarantor hereunder
are independent of the obligations of the Borrower and the obligations of any
other guarantor (including any other Guarantor) of the obligations of the
Borrower, and a separate action or actions may be brought and prosecuted against
such Guarantor whether or not any action is brought against the Borrower or any
of such other guarantors and whether or not the Borrower is joined in any such
action or actions;

 

(d)                                 payment by any Guarantor of a portion, but
not all, of the Guaranteed Obligations shall in no way limit, affect, modify or
abridge any Guarantor’s liability for any portion of the Guaranteed Obligations
which has not been paid.  Without limiting the generality of the foregoing, if
the Lender is awarded a judgment in any suit brought to enforce any Guarantor’s
covenant to pay a portion of the Guaranteed Obligations, such judgment shall not
be deemed to release such Guarantor from its covenant to pay the portion of the
Guaranteed Obligations that is not the subject of such suit, and such judgment
shall not, except to the extent satisfied by such Guarantor, limit, affect,
modify or abridge any other Guarantor’s liability hereunder in respect of the
Guaranteed Obligations;

 

19

--------------------------------------------------------------------------------


 

(e)                                  the Lender, upon such terms as it deems
appropriate, without notice or demand and without affecting the validity or
enforceability hereof or giving rise to any reduction, limitation, impairment,
discharge or termination of any Guarantor’s liability hereunder, from time to
time may (i) renew, extend, accelerate, increase the rate of interest on, or
otherwise change the time, place, manner or terms of payment of the Guaranteed
Obligations; (ii) settle, compromise, release or discharge, or accept or refuse
any offer of performance with respect to, or substitutions for, the Guaranteed
Obligations or any agreement relating thereto and/or subordinate the payment of
the same to the payment of any other obligations; (iii) request and accept other
guaranties of the Guaranteed Obligations; (iv) release, surrender, exchange,
substitute, compromise, settle, rescind, waive, alter, subordinate or modify,
with or without consideration, any other guaranties of the Guaranteed
Obligations, or any other obligation of any Person (including any other
Guarantor) with respect to the Guaranteed Obligations; and (v) exercise any
other rights available to it under the Loan Documents; and

 

(f)                                   this Guaranty and the obligations of the
Guarantors hereunder shall be valid and enforceable and shall not be subject to
any reduction, limitation, impairment, discharge or termination for any reason
(other than payment in full of the Guaranteed Obligations), including the
occurrence of any of the following, whether or not any Guarantor shall have had
notice or knowledge of any of them:  (i) any failure or omission to assert or
enforce or agreement or election not to assert or enforce, or the stay or
enjoining, by order of court, by operation of law or otherwise, of the exercise
or enforcement of, any claim or demand or any right, power or remedy (whether
arising under the Loan Documents, at law, in equity or otherwise) with respect
to the Guaranteed Obligations or any agreement relating thereto, or with respect
to any other guaranty of or security for the payment of the Guaranteed
Obligations; (ii) any rescission, waiver, amendment or modification of, or any
consent to departure from, any of the terms or provisions (including provisions
relating to events of default) hereof, any of the other Loan Documents or any
agreement or instrument executed pursuant thereto, or of any other guaranty for
the Guaranteed Obligations, in each case whether or not in accordance with the
terms hereof or such Loan Document, or any agreement relating to such other
guaranty; (iii) the Guaranteed Obligations, or any agreement relating thereto,
at any time being found to be illegal, invalid or unenforceable in any respect;
(iv) the application of payments received from any source (other than payments
received pursuant to the other Loan Documents) to the payment of indebtedness
other than the Guaranteed Obligations, even though the Lender might have elected
to apply such payment to any part or all of the Guaranteed Obligations; (v) the
Lender’s consent to the change, reorganization or termination of the corporate
structure or existence of the Borrower or any of its Subsidiaries and to any
corresponding restructuring of the Guaranteed Obligations; (vi) any defenses,
set-offs or counterclaims which the Borrower may allege or assert against the
Lender in respect of the Guaranteed Obligations, including failure of
consideration, breach of warranty, payment, statute of frauds, statute of
limitations, accord and satisfaction and usury; and (vii) any other act or thing
or omission, or delay to do any other act or thing, which may or might in any
manner or to any extent vary the risk of any Guarantor as an obligor in respect
of the Guaranteed Obligations.

 

Section 6.5                                    Waivers by Guarantors.  Each
Guarantor hereby waives, for the benefit of the Lender:  (a) any right to
require the Lender, as a condition of payment or performance by such Guarantor,
to (i) proceed against the Borrower, any other guarantor (including any other
Guarantor) of the Guaranteed Obligations or any other Person or (ii) pursue any
other remedy in the power of the Lender whatsoever; (b) any defense arising by
reason of the incapacity, lack of authority or any disability or other defense
of the Borrower or any other Guarantor including any defense based on or arising
out of the lack of validity or the unenforceability of the Guaranteed
Obligations or any agreement or instrument relating thereto or by reason of the
cessation of the liability of the Borrower or any other Guarantor from any

 

20

--------------------------------------------------------------------------------


 

cause other than payment in full of the Guaranteed Obligations; (c) any defense
based upon any statute or rule of law which provides that the obligation of a
surety must be neither larger in amount nor in other respects more burdensome
than that of the principal; (d) any defense based upon the Lender’s errors or
omissions in the administration of the Guaranteed Obligations, except behavior
which amounts to bad faith; (e) (i) any principles or provisions of law,
statutory or otherwise, which are or might be in conflict with the terms hereof
and any legal or equitable discharge of such Guarantor’s obligations hereunder,
(ii) the benefit of any statute of limitations affecting such Guarantor’s
liability hereunder or the enforcement hereof, (iii) any rights to set-offs,
recoupments and counterclaims, and (iv) promptness and diligence; (f) notices,
demands, presentments, protests, notices of protest, notices of dishonor and
notices of any action or inaction, including acceptance hereof, notices of
default hereunder, any other Loan Document or any agreement or instrument
related thereto, notices of any renewal, extension or modification of the
Guaranteed Obligations or any agreement related thereto, notices of any
extension of credit to the Borrower and notices of any of the matters referred
to in Section 6.4 and any right to consent to any thereof; and (g) any defenses
or benefits that may be derived from or afforded by law which limit the
liability of or exonerate guarantors or sureties, or which may conflict with the
terms hereof.

 

Section 6.6                                    Rights of Subrogation,
Contribution, Etc.  Until the Guaranteed Obligations shall have been
indefeasibly paid in full, each Guarantor hereby waives any claim, right or
remedy, direct or indirect, that such Guarantor now has or may hereafter have
against the Borrower or any other Guarantor or any of its assets in connection
with this Guaranty or the performance by such Guarantor of its obligations
hereunder, in each case whether such claim, right or remedy arises in equity,
under contract, by statute, under common law or otherwise and including (a) any
right of subrogation, reimbursement or indemnification that such Guarantor now
has or may hereafter have against the Borrower with respect to the Guaranteed
Obligations and (b) any right to enforce, or to participate in, any claim, right
or remedy that the Lender now has or may hereafter have against the Borrower. 
In addition, until the Guaranteed Obligations shall have been indefeasibly paid
in full, each Guarantor shall withhold exercise of any right of contribution
such Guarantor may have against any other guarantor (including any other
Guarantor) of the Guaranteed Obligations, including any such right of
contribution as contemplated by Section 6.2.  Each Guarantor further agrees
that, to the extent the waiver or agreement to withhold the exercise of its
rights of subrogation, reimbursement, indemnification and contribution as set
forth herein is found by a court of competent jurisdiction to be void or
voidable for any reason, any rights of subrogation, reimbursement or
indemnification such Guarantor may have against the Borrower, and any rights of
contribution such Guarantor may have against any such other guarantor, shall be
junior and subordinate to any rights the Lender may have against the Borrower
and to any right the Lender may have against such other guarantor.  If any
amount shall be paid to any Guarantor on account of any such subrogation,
reimbursement, indemnification or contribution rights at any time when all
Guaranteed Obligations shall not have been finally and indefeasibly paid in
full, such amount shall be held in trust for the Lender and shall forthwith be
paid over to the Lender to be credited and applied against the Guaranteed
Obligations, whether matured or unmatured, in accordance with the terms hereof.

 

Section 6.7                                    Subordination of Other
Obligations.  Any Indebtedness of the Borrower or any Guarantor now or hereafter
held by any Guarantor (the “Obligee Guarantor”) is hereby subordinated in right
of payment to the Guaranteed Obligations, and any such Indebtedness collected or
received by the Obligee Guarantor after an Event of Default has occurred and is
continuing shall be held in trust for the Lender and shall forthwith be paid
over to the Lender to be credited and applied against the Guaranteed Obligations
but without affecting, impairing or limiting in any manner the liability of the
Obligee Guarantor under any other provision hereof.

 

Section 6.8                                    Continuing Guaranty.  This
Guaranty is a continuing guaranty and shall remain in effect until all of the
Guaranteed Obligations shall have been paid in full.  Each Guarantor hereby

 

21

--------------------------------------------------------------------------------


 

irrevocably waives any right to revoke this Guaranty as to future transactions
giving rise to any Guaranteed Obligations.

 

Section 6.9                                    Authority of Guarantors or the
Borrower.  It is not necessary for the Lender to inquire into the capacity or
powers of any Guarantor or the Borrower or the officers, directors or any agents
acting or purporting to act on behalf of any of them.

 

Section 6.10                             Financial Condition of the Borrower. 
The Term Loan may be made to the Borrower without notice to or authorization
from any Guarantor regardless of the financial or other condition of the
Borrower at such time.  The Lender shall not have any obligation to disclose or
discuss with any Guarantor its assessment, or any Guarantor’s assessment, of the
financial condition of the Borrower.  Each Guarantor has adequate means to
obtain information from the Borrower on a continuing basis concerning the
financial condition of the Borrower and its ability to perform its obligations
under the Loan Documents, and each Guarantor assumes the responsibility for
being and keeping informed of the financial condition of the Borrower and of all
circumstances bearing upon the risk of nonpayment of the Guaranteed
Obligations.  Each Guarantor hereby waives and relinquishes any duty on the part
of the Lender to disclose any matter, fact or thing relating to the business,
operations or conditions of the Borrower now known or hereafter known by the
Lender.

 

Section 6.11                             Bankruptcy, Etc.

 

(a)                                 So long as any Guaranteed Obligations remain
outstanding, no Guarantor shall, without the prior written consent of the
Lender, commence or join with any other Person in commencing any bankruptcy,
reorganization or insolvency case or proceeding of or against the Borrower or
any other Guarantor.  The obligations of the Guarantors hereunder shall not be
reduced, limited, impaired, discharged, deferred, suspended or terminated by any
case or proceeding, voluntary or involuntary, involving the bankruptcy,
insolvency, receivership, reorganization, liquidation or arrangement of the
Borrower or any other Guarantor or by any defense which the Borrower or any
other Guarantor may have by reason of the order, decree or decision of any court
or administrative body resulting from any such proceeding.

 

(b)                                 Each Guarantor acknowledges and agrees that
any interest on any portion of the Guaranteed Obligations which accrues after
the commencement of any case or proceeding referred to in clause (a) above (or,
if interest on any portion of the Guaranteed Obligations ceases to accrue by
operation of law by reason of the commencement of such case or proceeding, such
interest as would have accrued on such portion of the Guaranteed Obligations if
such case or proceeding had not been commenced) shall be included in the
Guaranteed Obligations because it is the intention of the Guarantors and the
Lender that the Guaranteed Obligations which are guaranteed by the Guarantors
pursuant hereto should be determined without regard to any rule of law or order
which may relieve the Borrower of any portion of such Guaranteed Obligations. 
The Guarantors shall permit any trustee in bankruptcy, receiver, debtor in
possession, assignee for the benefit of creditors or similar Person to pay the
Lender, or allow the claim of the Lender in respect of, any such interest
accruing after the date on which such case or proceeding is commenced.

 

(c)                                  In the event that all or any portion of the
Guaranteed Obligations are paid by the Borrower, the obligations of Guarantors
hereunder shall continue and remain in full force and effect or be reinstated,
as the case may be, in the event that all or any part of such payment(s) are
rescinded or recovered directly or indirectly from the Lender as a preference,
fraudulent transfer or otherwise, and any such payments which are so rescinded
or recovered shall constitute Guaranteed Obligations for all purposes hereunder.

 

22

--------------------------------------------------------------------------------


 

Section 6.12                             Discharge of Guaranty Upon Sale of
Guarantor.  If all of the Equity Interests of any Guarantor or any of its
successors in interest hereunder shall be sold or otherwise disposed of
(including by merger or consolidation) in a transaction not prohibited under
this Agreement, the Guaranty of such Guarantor or such successor in interest, as
the case may be, hereunder shall automatically be discharged and released
without any further action by the Lender or any other Person effective as of the
time of such sale or other disposition.

 

ARTICLE 7
DEFAULT

 

Section 7.1                                    Default.  Each of the following
shall constitute an “Event of Default” under this Agreement:

 

(a)                                 Failure to Pay.  The Borrower shall default
in the payment of (i) the principal amount of the Term Loan when due under this
Agreement, whether at stated maturity, by acceleration, by notice of voluntary
prepayment, by mandatory prepayment or otherwise or (ii) any interest on the
Term Loan (including Default Interest) or any fee or any other amount due
hereunder within five (5) days after the date due; or

 

(b)                                 Breach of Representations.  Any
representation, warranty, certification or other statement made or deemed made
by any Loan Party in any Loan Document or in any statement or certificate at any
time given by any Loan Party or any of its Subsidiaries in writing pursuant
hereto or thereto or in connection herewith or therewith shall be false in any
material respect as of the date made or deemed made; or

 

(c)                                  Breach of Certain Covenants.  Failure of
any Loan Party to perform or comply with any term or condition contained in
Section 5.2, Section 5.3(a), Section 5.3(b), Section 5.7, Section 5.8,
Section 5.9 or Section 5.10; or

 

(d)                                 Other Defaults Under Loan Documents.  Any
Loan Party shall default in the performance of or compliance with any term
contained in this Agreement or in any other Loan Document, other than any such
term referred to in Section 7.1(c) above, and such default shall not have been
remedied or waived within thirty (30) days after the earlier of (i) an officer
of such Loan Party becoming aware of such default and (ii) receipt by the
Borrower of notice from the Lender of such default; or

 

(e)                                  Default in Other Agreements.  (i) Failure
of any Loan Party or any of their respective Subsidiaries to pay when due any
principal of or interest on or any other amount, including any payment in
settlement, payable in respect of one or more items of Indebtedness (other than
Indebtedness referred to in Section 7.1(a)) in an individual principal amount
(or Net Mark-to-Market Exposure) of $10,000,000 or more or with an aggregate
principal amount (or Net Mark-to-Market Exposure) of $10,000,000 or more, in
each case beyond the grace period, if any, provided therefor or (ii) breach or
default by any Loan Party with respect to any other material term of (1) one or
more items of Indebtedness in the individual or aggregate principal amounts (or
Net Mark-to-Market Exposure) referred to in clause (i) above or (2) any loan
agreement, mortgage, indenture or other agreement relating to such item(s) of
Indebtedness, in each case beyond the grace period, if any, provided therefor,
if the effect of such breach or default is to cause, or to permit the holder or
holders of that Indebtedness (or a trustee on behalf of such holder or holders),
to cause, that Indebtedness to become or be declared due and payable (or
redeemable) prior to its stated maturity or the stated maturity of any
underlying obligation, as the case may be; or

 

(f)                                   Involuntary Bankruptcy; Appointment of
Receiver, Etc.  (i) A court of competent jurisdiction shall enter a decree or
order for relief in respect of the Borrower or any of its Material

 

23

--------------------------------------------------------------------------------


 

Subsidiaries in an involuntary case under the Bankruptcy Code or under any other
applicable bankruptcy, insolvency or similar law now or hereafter in effect,
which decree or order is not stayed; or any other similar relief shall be
granted under any applicable federal or state law or (ii) an involuntary case
shall be commenced against the Borrower or any of its Material Subsidiaries
under the Bankruptcy Code or under any other applicable bankruptcy, insolvency
or similar law now or hereafter in effect; or a decree or order of a court
having jurisdiction in the premises for the appointment of a receiver,
liquidator, sequestrator, trustee, conservator, custodian or other officer
having similar powers over the Borrower or any of its Material Subsidiaries, or
over all or a substantial part of its property, shall have been entered; or
there shall have occurred the involuntary appointment of an interim receiver,
trustee, conservator or other custodian of the Borrower or any of its
Subsidiaries for all or a substantial part of its property; or a warrant of
attachment, execution or similar process shall have been issued against any
substantial part of the property of the Borrower or any of its Material
Subsidiaries, and any such event described in this clause (ii) shall continue
for sixty (60) days without having been dismissed, bonded or discharged; or

 

(g)                                  Voluntary Bankruptcy; Appointment of
Receiver, Etc.  (i) The Borrower or any of its Material Subsidiaries shall have
an order for relief entered with respect to it or shall commence a voluntary
case under the Bankruptcy Code or under any other applicable bankruptcy,
insolvency or similar law now or hereafter in effect, or shall consent to the
entry of an order for relief in an involuntary case, or to the conversion of an
involuntary case to a voluntary case, under any such law, or shall consent to
the appointment of or taking possession by a receiver, trustee, conservator or
other custodian for all or a substantial part of its property; or the Borrower
or any of its Material Subsidiaries shall make any assignment for the benefit of
creditors or (ii) the Borrower or any of its Material Subsidiaries shall be
unable, or shall fail generally, or shall admit in writing its inability, to pay
its debts as such debts become due; or the board of directors (or similar
governing body) of the Borrower or any of its Subsidiaries (or any committee
thereof) shall adopt any resolution or otherwise authorize any action to approve
any of the actions referred to herein or in Section 7.1(f); or

 

(h)                                 Judgments and Attachments.  Any money
judgment, writ or warrant of attachment or similar process involving (i) in any
individual case an amount in excess of $10,000,000 or (ii) in the aggregate at
any time an amount in excess of $10,000,000 (in either case to the extent not
adequately covered by insurance as to which a solvent and unaffiliated insurance
company has acknowledged coverage) shall be entered or filed against the
Borrower or any of its Material Subsidiaries or any of their respective assets
and shall remain undischarged, unvacated, unbonded or unstayed for a period of
sixty (60) days; or

 

(i)                                     Change of Control.  A Change of Control
occurs; or

 

(j)                                    Guaranty and Other Loan Documents.  At
any time after the execution and delivery thereof, (i) the Guaranty for any
reason, other than the satisfaction in full of all Obligations, shall cease to
be in full force and effect (other than in accordance with its terms) or shall
be declared to be null and void or any Guarantor shall repudiate its obligations
thereunder, (ii) this Agreement ceases to be in full force and effect (other
than by reason of the satisfaction in full of the Obligations in accordance with
the terms hereof) or shall be declared null and void, in each case for any
reason other than the failure of the Lender to take any action within its
control or (iii) any Loan Party shall contest the validity or enforceability of
any Loan Document in writing or deny in writing that it has any further
liability under any Loan Document to which it is a party;

 

THEN, (1) upon the occurrence of any Event of Default described in
Section 7.1(f) or 7.1(g), automatically, and (2) upon the occurrence of any
other Event of Default, at the request of the Lender, upon notice to the
Borrower by the Lender, (a) each of the following shall immediately become due
and payable, in each case without presentment, demand, protest or other
requirements of any kind, all of

 

24

--------------------------------------------------------------------------------


 

which are hereby expressly waived by each Loan Party:  (I) the unpaid principal
amount of and accrued interest on the Term Loan and (II) all other Obligations
and (b) the Lender may exercise and shall have any and all rights and remedies
available to it under applicable law and the Loan Documents or otherwise and may
take any such action to exercise any such power as it may elect to enforce its
rights and remedies under applicable law and the Loan Documents.  No right or
remedy herein conferred upon the Lender is intended to be exclusive of any other
right or remedy contained herein or in any instrument or document delivered in
connection with or pursuant to this Agreement, and every such right or remedy
contained herein and therein or now or hereafter existing at law or in equity or
by statute, or otherwise may be exercised separately or in any combination.  No
course of dealing between the Borrower, on the one hand, and the Lender, on the
other hand, or any failure or delay on the Lender’s part in exercising any
rights or remedies hereunder or under any Loan Document shall operate as a
waiver of any rights or remedies of the Lender and no single or partial exercise
of any rights or remedies hereunder or thereunder shall operate as a waiver or
preclude the exercise of any other rights or remedies hereunder or thereunder.

 

ARTICLE 8
MISCELLANEOUS

 

Section 8.1                                    Governing Law; Consent to
Jurisdiction.  THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK WITHOUT GIVING EFFECT TO ANY
LAW, RULE, PROVISION OR PRINCIPLE OF CONFLICTS OF LAWS THAT WOULD CAUSE THE LAWS
OF ANY JURISDICTION OTHER THAN THE STATE OF NEW YORK TO BE APPLIED.  SUBJECT TO
CLAUSE (E) OF THE FOLLOWING SENTENCE, ALL JUDICIAL PROCEEDINGS BROUGHT AGAINST
ANY LOAN PARTY ARISING OUT OF OR RELATING HERETO OR ANY OTHER LOAN DOCUMENT, OR
ANY OF THE OBLIGATIONS, WILL BE BROUGHT IN ANY STATE OR FEDERAL COURT OF
COMPETENT JURISDICTION IN THE STATE, COUNTY AND CITY OF NEW YORK SITTING IN THE
BOROUGH OF MANHATTAN.  BY EXECUTING AND DELIVERING THIS AGREEMENT, EACH LOAN
PARTY, FOR ITSELF AND IN CONNECTION WITH ITS PROPERTIES, HEREBY EXPRESSLY AND
IRREVOCABLY (A) ACCEPTS GENERALLY AND UNCONDITIONALLY THE EXCLUSIVE JURISDICTION
AND VENUE OF SUCH COURTS, (B) WAIVES (I) JURISDICTION AND VENUE OF COURTS IN ANY
OTHER JURISDICTION IN WHICH IT MAY BE ENTITLED TO BRING SUIT BY REASON OF ITS
PRESENT OR FUTURE DOMICILE OR OTHERWISE AND (II) ANY DEFENSE OF FORUM NON
CONVENIENS; (C) AGREES THAT SERVICE OF ALL PROCESS IN ANY SUCH PROCEEDING IN ANY
SUCH COURT MAY BE MADE BY REGISTERED OR CERTIFIED MAIL, RETURN RECEIPT
REQUESTED, TO THE APPLICABLE LOAN PARTY AT ITS ADDRESS PROVIDED IN ACCORDANCE
WITH SECTION 8.4; (D) AGREES THAT SERVICE AS PROVIDED IN CLAUSE (C) ABOVE IS
SUFFICIENT TO CONFER PERSONAL JURISDICTION OVER THE APPLICABLE LOAN PARTY IN ANY
SUCH PROCEEDING IN ANY SUCH COURT, AND OTHERWISE CONSTITUTES EFFECTIVE AND
BINDING SERVICE IN EVERY RESPECT; AND (E) AGREES THAT THE LENDER RETAINS THE
RIGHT TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR TO BRING
PROCEEDINGS AGAINST ANY LOAN PARTY IN THE COURTS OF ANY OTHER JURISDICTION IN
CONNECTION WITH THE EXERCISE OF ANY RIGHTS UNDER ANY LOAN DOCUMENT OR THE
ENFORCEMENT OF ANY JUDGMENT.

 

Section 8.2                                    WAIVER OF JURY TRIAL.  EACH OF
THE PARTIES HERETO HEREBY AGREES TO WAIVE ITS RESPECTIVE RIGHTS TO A JURY TRIAL
OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING HEREUNDER OR UNDER ANY OF
THE OTHER LOAN DOCUMENTS OR ANY DEALINGS BETWEEN THEM RELATING TO THE SUBJECT
MATTER OF THIS LOAN TRANSACTION OR THE LENDER/BORROWER RELATIONSHIP THAT IS

 

25

--------------------------------------------------------------------------------


 

BEING ESTABLISHED.  THE SCOPE OF THIS WAIVER IS INTENDED TO BE ALL-ENCOMPASSING
OF ANY AND ALL DISPUTES THAT MAY BE FILED IN ANY COURT AND THAT RELATE TO THE
SUBJECT MATTER OF THIS TRANSACTION, INCLUDING CONTRACT CLAIMS, TORT CLAIMS,
BREACH OF DUTY CLAIMS AND ALL OTHER COMMON LAW AND STATUTORY CLAIMS.  EACH PARTY
HERETO ACKNOWLEDGES THAT THIS WAIVER IS A MATERIAL INDUCEMENT TO ENTER INTO A
BUSINESS RELATIONSHIP, THAT EACH HAS ALREADY RELIED ON THIS WAIVER IN ENTERING
INTO THIS AGREEMENT, AND THAT EACH WILL CONTINUE TO RELY ON THIS WAIVER IN ITS
RELATED FUTURE DEALINGS.  EACH PARTY HERETO FURTHER WARRANTS AND REPRESENTS THAT
IT HAS REVIEWED THIS WAIVER WITH ITS LEGAL COUNSEL AND THAT IT KNOWINGLY AND
VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS FOLLOWING CONSULTATION WITH LEGAL
COUNSEL.  THIS WAIVER IS IRREVOCABLE, MEANING THAT IT MAY NOT BE MODIFIED EITHER
ORALLY OR IN WRITING (OTHER THAN BY A MUTUAL WRITTEN WAIVER SPECIFICALLY
REFERRING TO THIS SECTION 8.2 AND EXECUTED BY EACH OF THE PARTIES HERETO), AND
THIS WAIVER WILL APPLY TO ANY SUBSEQUENT AMENDMENTS, RENEWALS, SUPPLEMENTS OR
MODIFICATIONS HERETO OR ANY OF THE OTHER LOAN DOCUMENTS OR TO ANY OTHER
DOCUMENTS OR AGREEMENTS RELATING TO THE LOANS MADE HEREUNDER.  IN THE EVENT OF
LITIGATION, THIS AGREEMENT MAY BE FILED AS A WRITTEN CONSENT TO A TRIAL BY THE
COURT.

 

Section 8.3                                    Assignment.  Neither this
Agreement, the other Loan Documents nor any of the rights, interests or
obligations hereunder shall be assigned by either party, whether by operation of
law or otherwise, without the prior written consent of the other party, such
consent not to be unreasonably withheld; provided, that the Lender may assign
its rights, interests or other obligations under this Agreement and the other
Loan Documents without the consent of the Borrower to (i) any affiliate of the
Lender or (ii) any other Person when an Event of Default has occurred and is
then continuing.  This Agreement and all of the provisions hereof shall be
binding upon and inure to the benefit of the parties and their respective
successors and permitted assigns (including by operation of law).

 

Section 8.4                                    Notices.  All notices and other
communications given or made pursuant hereto shall be in writing and shall be
deemed to have been duly given and received (i) when sent by telecopy, upon
receipt of an electronically generated confirmation of receipt by the addressee,
or delivered personally or (ii) upon receipt of email confirmation of receipt by
addressee after being sent by email or (iii) on the first Business Day after
being sent by nationally recognized overnight delivery service or (iv) on the
third Business Day after being sent by registered or certified U.S. mail
(postage prepaid, return receipt requested) to the parties at the telecopy
number, email address or street address set forth below:

 

Borrower and Guarantors:

c/o Ocwen Financial Corporation

 

1661 Worthington Road, Suite 100

 

West Palm Beach, FL 33409

 

Attention: Secretary

 

Telecopy Number: 561-682-8177

 

Confirmation Number: 561-682-8957

 

 

Lender:

Altisource Solutions S.à r.l.

 

291 route d’Arlon

 

Luxembourg City

 

Luxembourg L-1150

 

352-2469-7900 (Telephone)

 

352-2744-9499 (Fax)

 

corporatesecretary@altisource.com (Email) and

 

kevin.wilcox@altisource.lu (Email)

 

26

--------------------------------------------------------------------------------


 

Section 8.5                                    Severability.  In case any
provision in or obligation hereunder or under any other Loan Document shall be
invalid, illegal or unenforceable in any jurisdiction, the validity, legality
and enforceability of the remaining provisions or obligations, or of such
provision or obligation in any other jurisdiction, shall not in any way be
affected or impaired thereby.

 

Section 8.6                                    Counterparts.  This Agreement may
be executed in any number of counterparts, each of which when so executed and
delivered shall be deemed an original, but all such counterparts together shall
constitute but one and the same instrument.  Delivery of an executed counterpart
of a signature page to this Agreement by facsimile or other electronic
transmission will be effective as delivery of a manually executed counterpart
thereof.

 

Section 8.7                                    Effectiveness; Entire Agreement;
No Third Party Beneficiaries.  This Agreement shall become effective upon the
execution of a counterpart hereof by each of the parties hereto and receipt by
the Borrower and the Lender of written notification of such execution and
authorization of delivery thereof.  This Agreement and the other Loan Documents
represent the entire agreement of the Borrower and its Subsidiaries and the
Lender with respect to the subject matter hereof and thereof, and there are no
promises, undertakings, representations or warranties by the Lender relative to
the subject matter hereof or thereof not expressly set forth or referred to
herein or in the other Loan Documents.  Nothing in this Agreement or in the
other Loan Documents, express or implied, is intended to confer upon any Person
(other than the parties hereto and thereto, their respective successors and
assigns permitted hereunder and, to the extent expressly contemplated hereby,
the Indemnitees) any rights, remedies, obligations or liabilities under or by
reason of this Agreement or the other Loan Documents.

 

Section 8.8                                    Amendments.  This Agreement may
be amended only by a written instrument executed and delivered by the Lender and
the Loan Parties.

 

Section 8.9                                    Expenses. Whether or not the
transactions contemplated hereby are consummated, the Borrower agrees to pay
promptly (a) all the actual and reasonable and documented out-of-pocket costs
and expenses of the Lender incurred in connection with the negotiation,
preparation and execution of the Loan Documents and any consents, amendments,
waivers or other modifications thereto; (b) the reasonable and documented
out-of-pocket fees, expenses and disbursements of counsel to the Lender in
connection with the negotiation, preparation, execution and administration of
the Loan Documents, and any consents, amendments, waivers or other modifications
thereto and any other documents or matters requested by the Borrower including
the reasonable fees, disbursements and other charges of counsel; (c) all
reasonable and documented out-of-pocket costs, fees, expenses and disbursements
of any auditors, accountants, consultants or appraisers; (d) all other
reasonable costs and expenses incurred by the Lender in connection with the
transactions contemplated by the Loan Documents and any consents, amendments,
waivers or other modifications thereto; and (e) after the occurrence and during
the continuance of an Event of Default, all costs and expenses, including
reasonable attorneys’ fees and costs of settlement, incurred by the Lender in
enforcing any Obligations of or in collecting any payments due from any Loan
Party hereunder or under the Loan Documents by reason of such Default or Event
of Default (including in connection with the enforcement of the Guaranty) or in
connection with any refinancing or restructuring of the credit arrangements
provided hereunder in the nature of a “work-out” or pursuant to any insolvency
or bankruptcy cases or proceedings.

 

27

--------------------------------------------------------------------------------


 

Section 8.10                             Indemnity.

 

(a)                                 In addition to the payment of expenses
pursuant to Section 8.9, whether or not the transactions contemplated hereby are
consummated, each Loan Party agrees to defend (subject to Indemnitees’ rights to
selection of counsel), indemnify, pay and hold harmless, the Lender and its
officers, partners, members, directors, trustees, shareholders, advisors,
employees, representatives, attorneys, controlling persons, agents, sub-agents
and affiliates, as well as the respective heirs, successors and assigns of the
foregoing (each, an “Indemnitee”), from and against any and all Indemnified
Liabilities; provided that no Loan Party shall have any obligation to any
Indemnitee hereunder with respect to any Indemnified Liabilities to the extent
such Indemnified Liabilities resulted from the gross negligence, bad faith or
willful misconduct of that Indemnitee, in each case, as determined by a final,
non-appealable judgment of a court of competent jurisdiction.  To the extent
that the undertakings to defend, indemnify, pay and hold harmless set forth in
this Section 8.10 may be unenforceable in whole or in part because they are
violative of any law or public policy, the applicable Loan Party shall
contribute the maximum portion that it is permitted to pay and satisfy under
applicable law to the payment and satisfaction of all Indemnified Liabilities
incurred by Indemnitees or any of them.

 

(b)                                 To the extent permitted by applicable law,
no Loan Party shall assert, and each Loan Party hereby waives, any claim against
the Lender and its affiliates, officers, partners, members, directors, trustees,
shareholders, advisors, employees, representatives, attorneys, controlling
persons, agents and sub-agents on any theory of liability, for special,
indirect, consequential or punitive damages (as opposed to direct or actual
damages) (whether or not the claim therefor is based on contract, tort or duty
imposed by any applicable legal requirement) arising out of, in connection with,
as a result of or in any way related to this Agreement or any Loan Document or
any agreement or instrument contemplated hereby or thereby or referred to herein
or therein, the transactions contemplated hereby or thereby, the transmission of
information through the Internet, the Term Loan or the use of the proceeds
thereof or any act or omission or event occurring in connection therewith, and
each Loan Party hereby waives, releases and agrees not to sue upon any such
claim or any such damages, whether or not accrued and whether or not known or
suspected to exist in its favor.

 

Section 8.11                             Usury Savings Clause.  Notwithstanding
any other provision in this Agreement, the aggregate interest rate charged with
respect to any of the Obligations, including all charges or fees in connection
therewith deemed in the nature of interest under applicable law, shall not
exceed the Highest Lawful Rate.  If the rate of interest (determined without
regard to the preceding sentence) under this Agreement at any time exceeds the
Highest Lawful Rate, the outstanding amount of the Term Loan made hereunder
shall bear interest at the Highest Lawful Rate until the total amount of
interest due hereunder equals the amount of interest which would have been due
hereunder if the stated rates of interest set forth in this Agreement had at all
times been in effect.  In addition, if when the Term Loan made hereunder is
repaid in full the total interest due hereunder (taking into account the
increase provided for above) is less than the total amount of interest which
would have been due hereunder if the stated rates of interest set forth in this
Agreement had at all times been in effect, then to the extent permitted by law,
the Borrower shall pay to the Lender an amount equal to the difference between
the amount of interest paid and the amount of interest which would have been
paid if the Highest Lawful Rate had at all times been in effect. 
Notwithstanding the foregoing, it is the intention of the Lender and the
Borrower to conform strictly to any applicable usury laws.  Accordingly, if the
Lender contracts for, charges, or receives any consideration which constitutes
interest in excess of the Highest Lawful Rate, then any such excess shall be
cancelled automatically and, if previously paid, shall at the Lender’s option be
applied to the outstanding amount of the Term Loan made hereunder or be refunded
to the Borrower.

 

28

--------------------------------------------------------------------------------


 

Section 8.12.                          Set-Off.  In addition to any rights now
or hereafter granted under applicable law and not by way of limitation of any
such rights, upon the occurrence and during the continuance of any Event of
Default the Lender is hereby authorized by each Loan Party at any time or from
time to time, and upon notice to the Borrower, to set off and to appropriate and
to apply any and all deposits and any other Indebtedness at any time held or
owing by the Lender to or for the credit or the account of any Loan Party
against and on account of the obligations and liabilities of any Loan Party to
the Lender hereunder and under the other Loan Documents, including all claims of
any nature or description arising out of or connected hereto or with any other
Loan Document, irrespective of whether or not (a) the Lender shall have made any
demand hereunder or (b) the principal of or the interest on the Term Loan or any
other amounts due hereunder shall have become due and payable and although such
obligations and liabilities, or any of them, may be contingent or unmatured. 
The Lender agrees to use its reasonable efforts to notify the Borrower promptly
after any such setoff and application; provided that the failure to give such
notice shall not affect the validity of such setoff and application or give rise
to a claim against the Lender.

 

Section 8.13                             Marshaling; Payments Set Aside.  The
Lender shall not be under any obligation to marshal any assets in favor of any
Loan Party or any other Person or against or in payment of any or all of the
Obligations.  To the extent that any Loan Party makes a payment or payments to
the Lender or the Lender exercises its right of setoff, and such payment or
payments or the proceeds of such setoff or any part thereof are subsequently
invalidated, declared to be fraudulent or preferential, set aside and/or
required to be repaid to a trustee, receiver or any other party under any
bankruptcy law, any other state or federal law, common law or any equitable
cause, then, to the extent of such recovery, the obligation or part thereof
originally intended to be satisfied, and all rights and remedies therefor or
related thereto, shall be automatically reinstated and continued in full force
and effect as if such payment or payments had not been made or such enforcement
or setoff had not occurred.

 

Section 8.14                             Headings.  Section and Article headings
herein are included herein for convenience of reference only and shall not
constitute a part hereof for any other purpose or be given any substantive
effect.

 

[remainder of page intentionally blank]

 

29

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered as of the date first written above.

 

 

BORROWER

 

 

 

OCWEN FINANCIAL CORPORATION

 

 

 

 

 

 

 

By:

/s/ John V. Britti

 

Name:

John V. Britti

 

Title:

Executive Vice President and Chief Financial Officer

 

 

 

 

 

 

 

GUARANTOR

 

 

 

OCWEN LOAN SERVICING, LLC

 

 

 

 

 

 

 

By:

/s/ John V. Britti

 

Name:

John V. Britti

 

Title:

Authorized Signator

 

[Signature Page to Senior Unsecured Term Loan Agreement]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered as of the date first written above.

 

 

LENDER

 

 

 

ALTISOURCE SOLUTIONS S.À R.L.

 

 

 

 

 

By:

/s/ Michelle D. Esterman

 

Name:

Michelle D. Esterman

 

Title:

Manager

 

[Signature Page to Senior Unsecured Term Loan Agreement]

 

--------------------------------------------------------------------------------


 

EXHIBIT A

FORM OF BORROWING NOTICE

 

BORROWING NOTICE

 

December     , 2012

 

Altisource Solutions S.à r.l.
291 route d’Arlon
Luxembourg City
Luxembourg L-1150

 

Ladies and Gentlemen:

 

Reference is made to that certain Senior Unsecured Term Loan Agreement, dated as
of the date hereof (as amended, restated, extended, supplemented or otherwise
modified in writing from time to time, the “Credit Agreement;” the terms defined
therein being used herein as therein defined), among Ocwen Financial Corporation
(the “Borrower”), the direct and indirect Subsidiaries of the Borrower party
thereto from time to time, as Guarantors, and the Lender.  Capitalized terms
used herein and not otherwise defined herein are used herein as defined in the
Credit Agreement.

 

The Borrower hereby gives irrevocable notice to the Lender, pursuant to
Section 2.2 of the Credit Agreement, that the undersigned hereby requests the
Term Loan under the Credit Agreement, and in that connection sets forth below
the following information as required by Section 2.2 of the Credit Agreement:

 

(1)                                 The principal amount of the requested Term
Loan is $75,000,000.

 

(2)                                 The borrowing date for the Term Loan is
December     , 2012.

 

(3)                                 The proceeds of the Term Loan should be
deposited into the following account in the name of the Borrower:

 

 

 

 

The undersigned hereby certifies that the following statements are and will be
true and correct on the proposed borrowing date identified in (2) above:

 

(a)                                 Each representation or warranty contained in
the Credit Agreement or in any other Loan Document is true and correct in all
material respects (without duplication of any materiality qualifier contained
herein or therein); and

 

(b)                                 No Default or Event of Default has occurred
and is continuing.

 

Delivery of an executed counterpart of this Borrowing Notice by facsimile or
other electronic means will be effective as delivery of any original executed
counterpart of this Borrowing Notice

 

[remainder of page intentionally blank]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Borrower has caused this Borrowing Notice to be duly
executed and delivered as of the date first written above.

 

 

BORROWER

 

 

 

OCWEN FINANCIAL CORPORATION

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

[Signature Page to Borrowing Notice]

 

--------------------------------------------------------------------------------


 

EXHIBIT B

FORM OF NOTE

 

NOTE

 

$75,000,000

New York, New York

 

December     , 2012

 

FOR VALUE RECEIVED, the undersigned (the “Borrower”), hereby promises to pay to
the order of Altisource Solutions S.à r.l. or registered assigns (the “Lender”),
in accordance with the provisions of the Credit Agreement (as hereinafter
defined), the principal amount of the Term Loan made by the Lender to the
Borrower under that certain Senior Unsecured Term Loan Agreement, dated as of
the date hereof (as amended, restated, extended, supplemented or otherwise
modified in writing from time to time, the “Credit Agreement;” the terms defined
therein being used herein as therein defined), among the Borrower, the direct
and indirect Subsidiaries of the Borrower party thereto from time to time, as
Guarantors, and the Lender.

 

The Borrower promises to pay interest on the unpaid principal amount of the Term
Loan from the date hereof until such principal amount is paid in full, at such
interest rates and at such times as provided in the Credit Agreement.  All
payments of principal and interest shall be made to the Lender in Dollars in
immediately available funds as provided in the Credit Agreement.  If any amount
is not paid in full when due hereunder, such unpaid amount shall bear interest,
to be paid upon demand, from the due date thereof until the date of actual
payment (and before as well as after judgment) computed at the per annum rate
set forth in the Credit Agreement.

 

This Note is the Note referred to in the Credit Agreement, is entitled to the
benefits thereof and may be prepaid in whole or in part subject to the terms and
conditions provided therein.  This Note is also entitled to the benefits of the
Guaranty.  Upon the occurrence and continuation of one or more of the Events of
Default specified in the Credit Agreement, all amounts then remaining unpaid on
this Note may become, or may be declared to be, immediately due and payable all
as provided in the Credit Agreement.  The Term Loan made by the Lender shall be
evidenced by one or more loan accounts or records maintained by the Lender in
the ordinary course of business.  The Lender may also attach schedules to this
Note and endorse thereon the date, amount and maturity of the Term Loan and
payments with respect thereto.

 

THIS NOTE SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK WITHOUT GIVING EFFECT TO ANY
LAW, RULE, PROVISION OR PRINCIPLE OF CONFLICTS OF LAWS THAT WOULD CAUSE THE LAWS
OF ANY JURISDICTION OTHER THAN THE STATE OF NEW YORK TO BE APPLIED.

 

The Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
non-payment of this Note.

 

[remainder of page intentionally blank]

 

[Signature Page to Borrowing Notice]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Borrower has caused this Note to be duly executed and
delivered as of the date first written above.

 

 

BORROWER

 

 

 

OCWEN FINANCIAL CORPORATION

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

[Signature Page to Note]

 

--------------------------------------------------------------------------------